t c memo united_states tax_court elaine s bennett petitioner v commissioner of internal revenue respondent docket no filed date vernon e robbins for petitioner alan r peregoy for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioner's federal excise_tax under sec_4980a for the taxable_year in the amount of dollar_figure the issue for decision is whether the transfer refund distribution received by petitioner in from the maryland state employees' retirement_system is subject_to the 15-percent excise_tax under sec_4980a as an excess_distribution from a qualified_plan this case was submitted fully stipulated under rule and the facts stipulated are so found petitioner resided in cambridge maryland at the time that her petition was filed with the court i background at all times relevant to this case petitioner was employed as an employment specialist by the maryland state department of unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure sec_4980a imposes a 15-percent excise_tax on exce sec_2 distributions from qualified_retirement_plans this tax is included within ch of the i r c and is subject_to the deficiency procedures set forth in subch b of ch of the i r c see sec_6211 economic and employment development in cambridge maryland as a maryland state employee petitioner was a member of the maryland state employees' retirement_system the retirement_system until she transferred to the maryland state employees' pension system the pension system effective date a the retirement_system and the pension system both the retirement_system and the pension system are qualified defined benefit plans under sec_401 and the trust maintained as part of each plan is exempt from tax under sec_501 the retirement_system requires mandatory nondeductible employee contributions in contrast the pension system does not generally require such contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems b the transfer refund on date petitioner elected to transfer from the retirement_system to the pension system effective date as a result of the election to transfer petitioner petitioner remained employed by the state of maryland at the time that this case was submitted to the court in date for a further discussion of the retirement_system and the pension system see 86_f3d_378 4th cir vacating and remanding tcmemo_1995_148 594_fsupp_1353 d md received a distribution the transfer refund from the retirement_system in the amount of dollar_figure which petitioner received in the form of a check dated date the transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner and dollar_figure of earnings in the form of interest the earnings constitute the taxable_portion of the transfer refund if petitioner had not transferred to the pension system but had remained a member of the retirement_system she would have been entitled to retire and receive a normal service retirement benefit including a regular monthly annuity at age she would not have been entitled to receive a transfer refund because a transfer refund is payable only as a result of transferring from the retirement_system to the pension system as a result of transferring from the retirement_system to the pension system petitioner became and presently is a member of the pension system as a member of the pension system petitioner is entitled to receive a retirement benefit based upon her salary and her creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however because petitioner received the so stipulated however the sum of these two amount sec_5 equals dollar_figure which sum exceeds the amount of the transfer refund ie dollar_figure by dollar_figure this discrepancy is not explained in the record transfer refund on account of transferring from the retirement_system to the pension system petitioner's monthly annuity will be less than the monthly annuity she would have received if she had not transferred to the pension system but had retired under the retirement_system c petitioner's federal_income_tax return petitioner did not attempt to roll over the taxable_portion of the transfer refund see sec_402 rather on her federal_income_tax return form_1040 for petitioner reported such portion of the transfer refund as ordinary_income further in computing her income_tax_liability for petitioner did not attempt to income average pursuant to sec_402 rather she computed such liability by reference to the tax_rate schedule applicable to her filing_status in the notice_of_deficiency respondent characterized the taxable_portion of petitioner's reported retirement distributions it should be recalled that petitioner remained employed by the state of maryland at the time that this case was submitted to the court in date petitioner also reported on her return another retirement distribution in the gross and taxable_amount of dollar_figure accordingly petitioner reported total retirement distributions in the gross amount of dollar_figure ie dollar_figure dollar_figure and in the taxable_amount of dollar_figure ie dollar_figure dollar_figure the parties have stipulated that the dollar_figure distribution as well as the transfer refund in the amount of dollar_figure was received from the retirement_system however the record does not disclose the relationship of the dollar_figure distribution to the transfer refund see infra note and the accompanying text that exceeded dollar_figure as an excess_distribution from a qualified_retirement_plan respondent then determined that petitioner was liable for the excise_tax under sec_4980a in an amount equal to 15-percent of such excess_distribution d remaining matters the present_value of petitioner's accrued_benefit in the retirement_system as of date did not exceed dollar_figure petitioner has not made an election under sec_4980a ii discussion the issue for decision is whether petitioner is liable for the 15-percent excise_tax for an excess retirement distribution under sec_4980a a statutory analysis sec_4980a imposes a 15-percent excise_tax on the excess distributions with respect to an individual during the calendar_year sec_4980a as relevant herein an excess_distribution is defined as the aggregate amount of the retirement distributions with respect to the individual during the calendar_year to the extent that such amount exceeds the computation was as follows taxable_distribution less threshold big_number excess_distribution big_number dollar_figure on brief respondent concedes that the excess_distribution was only dollar_figure ie dollar_figure the taxable_portion of the transfer refund less dollar_figure dollar_figure sec_4980a as relevant herein and with respect to an individual the term retirement distribution is defined as the amount distributed under a qualified_employer_plan with respect to which such individual is or was the employee sec_4980a again as relevant herein a qualified_employer_plan is defined as any plan described in sec_401 that includes a_trust exempt from tax under sec_501 sec_4980a as previously stated both the retirement_system and the pension system are qualified defined benefit plans under sec_401 and the trust maintained as part of each plan is exempt from tax under sec_501 accordingly the retirement_system and the pension system constitute qualified_employer plans within the meaning of sec_4980a also as previously stated petitioner received the transfer refund from the retirement_system as a result of her election to transfer to the pension system and in her capacity as an employee of the state of maryland accordingly the taxable_portion of sec_4980a serves to exclude various distributions from the aggregate amount of an individual's retirement distributions thus for example sec_4980a excludes a distribution that is attributable to after-tax employee contributions however because respondent determined that only the taxable_portion of the transfer refund constitutes a retirement distribution the exclusion authorized by sec_4980a is not applicable to the present case nor are any of the other exclusions authorized by sec_4980a applicable herein the transfer refund constitutes a retirement distribution within the meaning of sec_4980a cf sec_4980a in view of the foregoing it necessarily follows that the taxable_portion of the transfer refund that exceeds dollar_figure ie dollar_figure less dollar_figure or dollar_figure constitutes an excess_distribution within the meaning of sec_4980a accordingly petitioner is liable for the percent excise_tax on excess distributions under sec_4980a see emmons v commissioner tcmemo_1996_265 powell v commissioner tcmemo_1996_264 montgomery v commissioner tcmemo_1996_263 see also o'connor v commissioner tcmemo_1994_170 regarding sec_4974 b petitioner's contention notwithstanding the foregoing petitioner argues that she is not liable for the excise_tax under sec_4980a because the transfer refund was not paid to her on account of her retirement but rather as an inducement for her to transfer from the retirement_system to the pension system in this regard petitioner relies heavily on the fact that she remained an active employee of the state of maryland at the time that she received the transfer refund and continuously thereafter thus in petitioner's view the transfer refund did not constitute a retirement distribution because petitioner has not retired from her position or occupation and is still employed we accept as a fact that the transfer refund was not paid to petitioner on account of her retirement but rather as an inducement for her to transfer from the retirement_system to the pension system we also accept as a fact that petitioner has not retired and is still employed however we reject petitioner's argument that the transfer refund did not constitute a retirement distribution within the meaning of sec_4980a the fatal flaw in petitioner's argument is that the term retirement distribution is statutorily defined thus petitioner's reliance on webster's dictionary definition of retirement as a withdrawal from one's position or occupation is to no avail our analysis is necessarily governed by the meaning of the operative term as it is specifically defined by congress and not as it may be more popularly construed 2a singer sutherland statutory construction sec_47 pincite 5th ed as we have already discussed sec_4980a defines the term retirement distribution to mean the amount distributed during the taxable_year under a qualified_employer_plan with respect to which the individual is or was the employee petitioner's transfer refund fits squarely within this definition indeed petitioner admits that she received a distribution the transfer refund from her qualified_plan the retirement_system further we observe that the statutory definition of retirement distribution in sec_4980a expressly contemplates that an individual may receive a retirement distribution even if the individual is not retired thus as we have just indicated the statute provides that the term retirement distribution means the amount distributed during the taxable_year under a qualified_employer_plan with respect to which the individual is or was the employee by speaking in the present tense as well as in the past tense sec_4980a indicates that an individual need not be retired in order to receive a retirement distribution c sec_54 4981a-1t temporary qualified_pension plan excise_tax regs we also take note of the fact that petitioner's argument is contrary to the applicable regulation thus sec_54 4981a-1t a- temporary qualified_pension plan excise_tax regs fed reg date provides in relevant part that all distributions from qualified_employer plans must be taken into account in determining an individual's excess distributions for the calendar_year in which such distributions are received emphasis added there is nothing in the sec_4980a was originally enacted as sec_4981a by sec a of the tax_reform_act_of_1986 publaw_99_514 stat continued regulation that suggests that an individual must be retired in order to receive a retirement distribution in other words there is nothing in the regulation to suggest that all means some d case law we also take note of the fact that petitioner's argument is contrary to several decisions of this court thus in 105_tc_29 the court had little difficulty in holding that the taxpayer was liable for the excise_tax under sec_4980a even though the taxpayer received a lump-sum_distribution from his corporation's profit sharing plan in but continued to be employed by his corporation until the present rodoni v commissioner supra pincite in montgomery v commissioner tcmemo_1996_263 the court also held that the taxpayer was liable for the excise_tax under sec_4980a there the taxpayer a teacher employed by the hagerstown maryland community college received a distribution in the form of a transfer refund from the maryland state teachers' retirement_system in however the taxpayer remained so employed at least through the time that the continued it was subsequently renumbered by sec_1011a g a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 because the applicable regulation does not reflect the statutory renumbering the regulation appears as sec_54 4981a-1t temporary qualified_pension plan excise_tax regs fed reg dec case was submitted for decision in date in powell v commissioner tcmemo_1996_264 the court also held that the taxpayer was liable for the excise_tax under sec_4980a there the taxpayer a teacher employed in the baltimore and hagerstown public schools until his retirement in received a distribution in the form of a transfer refund from the maryland state teachers' retirement_system in we acknowledge that the argument advanced by petitioner in the present case was not expressly addressed by the court in rodoni v commissioner supra montgomery v commissioner supra or powell v commissioner supra nevertheless we think that the latter three cases are significant because the analysis therein represents an application of the statutory language of sec_4980a that applies straightforwardly to the present case e legislative intent petitioner also argues that congress did not intend for the excise_tax under sec_4980a to apply to amounts distributed under a qualified_employer_plan to an individual who is not retired here however we are reminded of the admonition of the supreme court that there is no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes 310_us_534 thus where a statute appears to be clear on its face unequivocal evidence of legislative purpose must be demonstrable if we are to construe the statute so as to override the plain meaning of the words used therein 104_tc_498 and cases cited therein petitioner has made no such showing indeed the legislative_history of sec_4980a is harmonious with the plain meaning of the statute sec_4980a originated in section of h_r as reported by the house_committee_on_ways_and_means on date h rept pincite c b vol on h_r provides in pertinent part as follows in addition the bill imposes a new excise_tax on excess distributions from qualified_retirement_plans to the extent that aggregate annual distributions paid to a participant from such tax-favored retirement savings arrangements are excess distributions the bill generally imposes an excise_tax equal to percent of the excess in applying the additional tax all distributions made with respect to any individual during a calendar_year will be aggregated regardless of the form of the distribution or the number of recipients thus for example all distributions received during a year whether paid under a life_annuity a term certain or any other benefit form including an ad hoc distribution_generally will be aggregated in applying the tax emphasis added the conference_report on h_r is equally instructive it provides in relevant part as follows the conference agreement generally follows the house bill with respect to the 15-percent excise_tax on benefit payments the conference agreement also clarifies that distributions attributable to after-tax employee contributions and distributions not includible in income by reason of a rollover_contribution are not taken into account in applying the tax all other_amounts not specifically exempted are taken into account h conf rept 1986_3_cb_477 emphasis added see also staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 j comm print the above quoted passages from the congressional reports regarding sec_4980a demonstrate that congress intended to include within the statutory definition of retirement distributions all distributions from qualified_plans except those specifically excluded by the statute because the taxable_portion of petitioner's transfer refund is not a type of distribution that is specifically excluded by the statute it therefore follows that the taxable_portion of such refund was intended by congress to come within the definition of a retirement distribution for purposes of sec_4980a f sec_4980a to the extent that petitioner may rely on sec_4980a it is clear that such section does not serve to relieve petitioner from liability for the excise_tax under sec_4980a here we observe that sec_4980a is a grandfather provision that authorizes an exemption of accrued_benefits in excess of dollar_figure on date subsection f of such section requires that an election be made with respect to an eligible_individual in order to have the subsection apply see sec_4980a however petitioner has not made the requisite election moreover sec_4980a defines eligible_individual to mean any individual if on date the present_value of such individual's interest in qualified_employer plans exceeded dollar_figure the present_value of petitioner's accrued_benefit in the retirement_system as of date did not exceed such amount accordingly sec_4980a simply has no application to the present case g petitioner's other arguments finally we have considered petitioner's other arguments and find they are merely variations on the same theme that we have already addresseddollar_figure iii conclusion to paraphrase the supreme court we are bound by the language of sec_4980a as it is written and even if petitioner's argument might accord with good policy we are not at liberty to rewrite such section because we might deem its effects susceptible of improvement commissioner v lundy 516_us_116 s ct date citing 464_us_386 accordingly in order to give effect to our disposition of the disputed issue as well as respondent's concession and to permit on brief petitioner suggests that she relied on erroneous advice by either the state of maryland or the i r s or both however there is no evidence in the record to provide the factual predicate for such an argument accordingly we need not and do not address the argument the parties to address the minor unexplained discrepancies in the record decision will be entered under rule see supra note sec_5
